82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Galen HYMAN, Petitioner--Appellant,v.Earl BESHEARS, Warden;  Attorney General of the State ofMaryland, Respondents--Appellees.
No. 95-7851.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 26, 1996.Decided:  April 16, 1996.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   Andre M. Davis, District Judge.  (CA-94-3113-AMD)
Galen Hyman, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WIDENER, HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
Galen Hyman appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition challenging the sufficiency of the evidence to convict him of conspiracy and alleging ineffective assistance of counsel.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm the dismissal of those claims on the reasoning of the district court.   Hyman v. Beshears, No. CA-94-3113-AMD (D.Md. Oct. 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.